




PARKE BANCORP, INC.
2015 EQUITY INCENTIVE PLAN


ARTICLE 1 – GENERAL


Section 1.1                      Purpose, Effective Date and Term.  The purpose
of the Parke Bancorp, Inc. 2015 Equity Incentive Plan (the “Plan”) is to promote
the long-term financial success of Parke Bancorp, Inc. (the “Company”), and its
Subsidiaries, including Parke Bank (the “Bank”), by providing a means to
attract, to retain, to incent and to reward individuals who contribute to such
success and to further align their interests with those of the Company’s
stockholders through the ownership of additional common stock of the Company.
The “Effective Date” of the Plan shall be the date the Plan satisfies the
applicable shareholder approval requirements.  The Plan shall remain in effect
as long as any Awards are outstanding; provided, however, that no Awards may be
granted under the Plan after the day immediately prior to the ten-year
anniversary of the Effective Date.


Section 1.2                      Administration.  The Plan shall be administered
by the Compensation Committee of the Company’s Board of Directors (the
“Committee”), in accordance with Section 5.1.


Section 1.3                      Participation.  Employees, Directors and
Advisory Directors of the Company or any Subsidiary of the Company shall be
eligible to receive Awards in accordance with the terms of the Plan (“Eligible
Participants”).


Section 1.4                      Definitions.  Capitalized terms used in this
Plan are defined in Article 8 and elsewhere in this Plan.


ARTICLE 2 – AWARDS


Section 2.1                      General.  Any Award under the Plan may be
granted singularly or in combination with another Award (or Awards).  Each Award
under the Plan shall be subject to the terms and conditions of the Plan and such
additional terms, conditions, limitations and restrictions as the Committee
shall provide with respect to such Award and as evidenced in the Award
Agreement.  Subject to the provisions of Section 2.7, an Award may be granted as
an alternative to or replacement of an existing Award under the Plan or any
other plan of the Company or any Subsidiary or as the form of payment for grants
or rights earned or due under any other compensation plan or arrangement of the
Company or its Subsidiaries, including without limitation the plan of any entity
acquired by the Company or any Subsidiary.  The types of Awards that may be
granted under the Plan to Eligible Participants include:


(a)           Stock Options.  A Stock Option means a grant under Section 2.2
that represents the right to purchase shares of Stock at an Exercise Price
established by the Committee.  Any Stock Option may be either an Incentive Stock
Option (an “ISO”) that is intended to satisfy the requirements applicable to an
“Incentive Stock Option” described in Code Section 422(b), or a Non-Qualified
Stock Option (a “Non-Qualified Stock Option”) that is not intended to be an ISO;
provided, however, that no ISOs may be granted: (i) after the day immediately
prior to the ten-year anniversary of the Effective Date; or (ii) to Eligible
Participants who are not Employees of the Company or a Subsidiary at the time of
such Award grant.  Unless otherwise specifically provided by its terms, any
Stock Option granted to an Employee under this Plan shall be an ISO to the
maximum extent permitted. Any ISO granted under this Plan that does not qualify
as an ISO for any reason (whether at the time of grant or as the result of a
subsequent
 
 
1

--------------------------------------------------------------------------------

 
event) shall be deemed to be a Non-Qualified Stock Option. In addition, any ISO
granted under this Plan may be unilaterally modified by the Committee to
disqualify such Stock Option from ISO treatment such that it shall become a
Non-Qualified Stock Option; provided, however, that any such modification shall
be ineffective if it causes the Award to be subject to Code Section 409A
(unless, as modified, the Award complies with Code Section 409A).


(b)           Restricted Stock Award.  Restricted Stock Award means a grant of
shares of Stock under Section 2.3 for no payment of consideration or such
minimum consideration as may be required by applicable law, either alone or in
addition to other Awards granted under the Plan, subject to a vesting schedule
or the satisfaction of market conditions or performance conditions.


Section 2.2                      Stock Options. 


(a)           Grant of Stock Options. Each Stock Option shall be evidenced by an
Award Agreement that shall: (i) specify the number of Stock Options covered by
the Award; (ii) specify the date of grant of the Stock Option; (iii) detail the
Exercise Price of such Stock Options; (iv) specify the vesting period or
conditions to vesting; and (iv) contain such other terms and conditions not
inconsistent with the Plan, including the effect of termination of a
Participant’s employment or Service with the Company as the Committee may, in
its discretion, prescribe.


(b)           Terms and Conditions. A Stock Option shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by the Committee. In no event, however, shall a Stock Option expire
later than ten years after the date of its grant (or five years with respect to
ISOs granted to an Employee who is a 10% Stockholder).  The “Exercise Price” of
each Stock Option shall not be less than 100% of the Fair Market Value of a
share of Stock on the date of grant (or, if greater, the par value of a share of
Stock); provided, however, that the Exercise Price of an ISO shall not be less
than 110% of Fair Market Value of a share of Stock on the date of grant if
granted to a 10% Stockholder; provided further, that the Exercise Price may be
higher or lower in the case of Stock Options exchanged in replacement of
existing Awards held by an Employee, Director or Advisory Director of an
acquired entity.  The payment of the Exercise Price upon the exercise of a Stock
Option shall be by cash or, subject to limitations imposed by applicable law, by
such other means as the Committee may from time to time permit, including:
(i) by tendering, either actually or constructively by attestation, shares of
Stock otherwise owned by the Stock Option holder valued at Fair Market Value as
of the day of exercise; (ii) by irrevocably authorizing a third party,
acceptable to the Committee, to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Stock Option and to remit to the
Company a sufficient portion of the sale proceeds to pay the entire Exercise
Price and any tax withholding resulting from such exercise; (iii) other than in
the case of Stock Options granted as ISOs, by a net settlement of the Stock
Option, using a portion of the shares of Stock obtained on exercise in payment
of the Exercise Price of the Stock Option (and if applicable, any minimum
required tax withholding); (iv) by personal, certified or cashier's check;
(v) by other property deemed acceptable by the Committee; or (vi) by any
combination thereof. The total number of shares that may be acquired upon the
exercise of a Stock Option shall be rounded down to the nearest whole share.


(c)           Other Limitations Applicable to ISO Awards.  To the extent the
aggregate Fair Market Value of shares of Stock with respect to which ISO Options
are exercisable for the first time by an Employee during any calendar year,
under the Plan or any other stock option plan of the Company or any Subsidiary,
exceeds $100,000, or such higher value as may be permitted under Section 422 of
the Code, such ISO Options in excess of the $100,000 limit shall be treated as
Non-Qualified Stock Options. Fair Market Value shall be determined as of the
grant date for each ISO.


 
2

--------------------------------------------------------------------------------

 




Section 2.3                      Restricted Stock Awards.


(a)           Grant of Restricted Stock Awards. Each Restricted Stock Award
shall be evidenced by an Award Agreement that shall: (i) specify the number of
shares of Stock covered by the Restricted Stock Award; (ii) specify the date of
grant of the Restricted Stock Award; (iii) specify the vesting period; and (iv)
contain such other terms and conditions not inconsistent with the Plan,
including the effect of termination of a Participant’s employment or Service
with the Company, as the Committee may, in its discretion, prescribe. All
Restricted Stock Awards shall be in the form of issued and outstanding shares of
Stock that, at the discretion of the Committee, shall be either: (x) registered
in the name of the Participant and held by the Company or on behalf of the
Company, together with a stock power executed by the Participant in favor of the
Company, pending the vesting or forfeiture of the Restricted Stock Award; or (y)
registered in the name of, and delivered to, the Participant. In any event, the
certificates evidencing the Restricted Stock Award shall at all times prior to
the applicable vesting date bear the following legend:


The Stock evidenced hereby is subject to the terms of an Award Agreement with
Parke Bancorp, Inc. dated [Date], made pursuant to the terms of the Parke
Bancorp, Inc. 2015 Equity Incentive Plan, copies of which are on file at the
executive offices of Parke Bancorp, Inc., and may not be sold, encumbered,
hypothecated or otherwise transferred except in accordance with the terms of
such Plan and Award Agreement, or such other restrictive legend as the
Committee, in its discretion, may specify. Notwithstanding the foregoing, the
Company may in its sole discretion issue a Restricted Stock Award in any other
approved format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards. In the event a Restricted Stock Award is not issued in
certificate form, the Company and the transfer agent shall maintain appropriate
bookkeeping entries that evidence Participants’ ownership of such Awards.  A
Restricted Stock Award that is not issued in certificate form shall be subject
to the same terms and conditions of  the Plan as certificated shares, including
the restrictions on transferability and the provision of a stock power executed
by the Participant in favor of the Company, until the satisfaction of the
conditions to which the Restricted Stock Award is subject.


(b)           Terms and Conditions.  Each Restricted Stock Award shall be
subject to the following terms and conditions:


(i)           Dividends. Unless the Committee determines otherwise with respect
to any Restricted Stock Award and specifies such determination in the relevant
Award Agreement, any dividends or distributions declared and paid with respect
to shares of Stock subject to the Restricted Stock Award, other than a stock
dividend consisting of shares of Stock, shall be distributed to the Participant
by the Company within thirty days of the respective dividend payment date,
subject to applicable tax withholding; provided that in the event of the
forfeiture of such Restricted Stock Award, all future dividend rights shall
cease.  Any stock dividends declared on shares of Stock subject to a Restricted
Stock Award shall be subject to the same restrictions and shall vest at the same
time as the shares of Stock underlying such Restricted Stock Award from which
said dividends were derived.


(ii)           Voting Rights. Unless the Committee determines otherwise with
respect to any Restricted Stock Award and specifies such determination in the
relevant Award Agreement, voting rights applicable to the shares of Stock
subject to the Restricted Stock Award shall not be exercised by the Participant
prior to the date that such Restricted Stock Award is deemed earned and
non-forfeitable.  Such voting rights related to such Stock associated with an
unearned Restricted Stock Award shall be exercisable by the Committee.


(iii)           Tender Offers and Merger Elections. Each Participant to whom a
Restricted Stock Award is granted shall have the right to respond, or to direct
the response, with respect to the
 
 
3

--------------------------------------------------------------------------------

 
related shares of Stock, to any tender offer, exchange offer, cash/stock merger
consideration election or other offer made to, or elections made by, the holders
of shares of Stock. Such a direction for any such shares of Stock shall be given
by proxy or ballot (if the Participant is the beneficial owner of the shares of
Stock for voting purposes) or by completing and filing, with the inspector of
elections, the trustee or such other person who shall be independent of the
Company as the Committee shall designate in the direction (if the Participant is
not such a beneficial owner), a written direction in the form and manner
prescribed by the Committee. If no such direction is given, then the shares of
Stock shall not be tendered.


Section 2.4                      Performance-Based Compensation.


(a)           Upon the grant of an Award, the Committee may establish the
performance targets, if any, which must be met before such Awards may begin to
become first earned and non-forfeitable or exercisable. Such performance targets
may be expressed as a minimum threshold level and an optimum level, and each
level of performance attainment may yield a specified number of Stock Options
and/or Restricted Stock Awards. The terms and conditions of any Award, including
any performance targets, if any, for each Participant shall be detailed in an
Award Agreement. Except as otherwise provided herein, if such performance
targets are not attained by the ending date of the performance period as
specified in the applicable Award Agreement, then such Award shall be forfeited.
Once such performance targets are attained, as certified by the Committee, such
Award shall be deemed first earned and non-forfeitable. Such performance targets
may consist of Company financial metrics, peer group rankings based upon
financial metrics, or such other criteria that may be established by the
Committee as of the date of grant, except as otherwise modified thereafter by
the Committee as permitted herein. Notwithstanding the foregoing, the Committee
shall have the authority to adjust or modify performance measures with respect
to Awards, including the authority to determine that Awards shall be earned
without regard to whether such performance measures previously established have
been satisfied and/or to authorize the implementation of a new performance
period and performance measures and the re-issuance of previously forfeited
awards under the new program.


(b)           The Committee shall have sole discretion in determining how
performance measures are calculated. If the Committee determines that a change
in the business, operations, corporate structure or capital structure of the
Company or the manner in which the Company or its Subsidiary conducts its
business or other events or circumstances render current performance measures to
be unsuitable, the Committee may modify such performance measures, in whole or
in part, as the Committee deems appropriate. The Committee shall certify in
writing that any performance goals or other material terms applicable to an
Award were in fact satisfied, or modified or waived, prior to such Award first
becoming earned and non-forfeitable.


Section 2.5                      Vesting of Awards.


(a)           The Committee shall specify the vesting schedule and other
conditions of each Award. Unless otherwise specified by the Committee and set
forth in an Award Agreement between the Company and the Participant, Awards
under the Plan shall be granted with a vesting rate equal to 20% per year, with
the first installment vesting on the one year anniversary of the date of grant,
and succeeding installments vesting on each annual anniversary thereafter during
periods of continued service by the Award recipient until such Award is fully
earned. If the right to become vested in an Award under the Plan (including the
right to exercise a Stock Option) is conditioned on the completion of a
specified period of Service with the Company or its Subsidiaries, without
achievement of performance measures or other performance objectives being
required as a condition of vesting, and without it being granted in lieu of, or
in exchange for, other compensation, then the required period of Service for
full vesting shall be determined by the Committee and evidenced in the Award
Agreement (subject to acceleration of vesting, to the extent permitted by the
Committee, including in the event of the Participant’s death, Disability or
Retirement or upon a Change in Control). Unless otherwise provided by the
Committee, Service as a
 
 
4

--------------------------------------------------------------------------------

 
director emeritus, advisory director or consultant shall constitute continued
Service for purposes of vesting.


(b)           Notwithstanding Section 2.8 and Article 4 hereof, unless otherwise
prohibited by applicable law or regulation, the Committee may, in its sole
discretion, determine that all Stock Options then held by a Participant shall
become fully exercisable (subject to the expiration provisions otherwise
applicable to the Stock Option) and all Restricted Stock Awards shall be fully
earned and vested immediately.


Section 2.6                      Deferred Compensation. If any Award would be
considered “deferred compensation” as defined under Code Section 409A (“Deferred
Compensation”), the Committee reserves the absolute right (including the right
to delegate such right) to unilaterally amend the Plan or the Award Agreement,
without the consent of the Participant, to maintain exemption from, or to comply
with, Code Section 409A. Any amendment by the Committee to the Plan or an Award
Agreement pursuant to this Section 2.6 shall maintain, to the extent
practicable, the original intent of the applicable provision without violating
Code Section 409A. A Participant’s acceptance of any Award under the Plan
constitutes acknowledgement and consent to such rights of the Committee, without
further consideration or action. Any discretionary authority retained by the
Committee pursuant to the terms of this Plan or pursuant to an Award Agreement
shall not be applicable to an Award which is determined to constitute Deferred
Compensation, if such discretionary authority would contravene Code Section
409A.


Section 2.7                      Prohibition Against Option Repricing.  Except
for adjustments pursuant to Section 3.3, and reductions of the Exercise Price
approved by the Company’s stockholders, neither the Committee nor the Board
shall have the right or authority to make any adjustment or amendment that
reduces or would have the effect of reducing the Exercise Price of a Stock
Option previously granted under the Plan, whether through amendment,
cancellation (including cancellation in exchange for a cash payment in excess of
the Stock Option’s in-the-money value) or replacement grants, or other means.


Section 2.8.                      Effect of Termination of Service on
Awards.  The Committee shall establish the effect of a Termination of Service on
the continuation of rights and benefits available under an Award or the Plan
and, in so doing, may make distinctions based upon, among other things, the
reason for Termination of Service and type of Award. Unless otherwise specified
by the Committee and set forth in an Award Agreement between the Company and the
Participant the following provisions shall apply to each Award granted under
this Plan:


(a)           Upon a Participant’s Termination of Service for any reason other
than Disability, death, Retirement or termination for Cause, Stock Options shall
be exercisable only as to those shares that were immediately exercisable by such
Participant at the date of termination, and Stock Options may be exercised only
for a period of three months following termination and any Restricted Stock
Award that has not vested as of the date of Termination of Service shall expire
and be forfeited.


(b)           In the event of a Termination of Service for Cause, all Stock
Options granted to a Participant that have not been exercised and all Restricted
Stock Awards granted to a Participant that has not vested shall expire and be
forfeited.


(c)           Upon Termination of Service for reason of Disability, death or, to
the extent permitted by the Committee, Retirement, (i) all Stock Options shall
be exercisable as to all shares of Stock subject to an outstanding Award,
whether or not then exercisable, and (ii)  all Restricted Stock Awards which
have not yet become earned and non-forfeitable, shall, in each case, be deemed
earned  and be exercisable as if the Participant had Terminated Service as of
the date of the next vesting event applicable  to each outstanding Award.  Stock
Options may be exercised for a period of one year following Termination of
Service due to death, Disability or Retirement; provided, however, that no Stock
Option shall be eligible
 
 
5

--------------------------------------------------------------------------------

 
for treatment as an ISO in the event such Stock Option is exercised more than
three months following Termination of Service due to Retirement, and provided,
further, in order to obtain ISO treatment for Stock Options exercised by heirs
or devisees of an optionee, the optionee’s death must have occurred while
employed or within three months of Termination of Service.


(d)           Notwithstanding anything herein to the contrary, no Stock Option
shall be exercisable beyond the last day of the original term of such Stock
Option.


(e)           Notwithstanding the provisions of this Section 2.8, the effect of
a Change in Control on the vesting and exercisability of Stock Options and
Restricted Stock Awards is as set forth in Article 4.




ARTICLE 3 - SHARES SUBJECT TO PLAN


Section 3.1                      Available Shares.  The shares of Stock with
respect to which Awards may be made under the Plan shall be shares currently
authorized but unissued, currently held as treasury shares or, to the extent
permitted by applicable law, subsequently acquired by the Company as treasury
shares, including shares purchased in the open market or in private
transactions.


Section 3.2                         Share Limitations. 


(a)           Share Reserve. Subject to the following provisions of this Section
3.2, the maximum number of shares of Stock that may be delivered to Participants
and their beneficiaries under the Plan shall be equal to Five Hundred Thousand
(500,000) shares of Stock. The maximum number of shares of Stock that may be
delivered pursuant to the exercise of Stock Options (all of which may be granted
as ISOs, Non-Qualified Stock Options or a combination of each) is Four Hundred
and Fifty Thousand (450,000) shares of Stock. The maximum number of shares of
Stock that may be issued as Restricted Stock Awards is Fifty Thousand (50,000)
shares of Stock. The aggregate number of shares of Stock available for grant
under this Plan and the number of shares of Stock subject to outstanding awards
shall be subject to adjustment as provided in Section 3.3.


(b)           Limitations on Awards.  Awards to Outside Directors shall not
exceed 150,000 shares of Stock in the aggregate.  The maximum number of shares
of Stock that may be awarded to Employees pursuant to Stock Options is 300,000
shares of Stock.  The maximum number of shares of Stock that may be awarded
pursuant to Stock Options to an individual Employee in any one calendar year may
not exceed 24,000 shares of Stock Options (all of which may be granted as ISOs,
Non-Qualified Stock Options or a combination of each), and no Employee may
receive more than 24,000 shares of Stock in the aggregate from Awards under the
Plan.  Awards to Advisory Directors may not exceed 50,000 shares of Stock in the
aggregate under the Plan.  


(c)           Computation of Shares Available. For purposes of this Section 3.2,
and in connection with the granting of Stock Options and Restricted Stock
Awards, the number of shares of Stock available for the granting of additional
Stock Options and Restricted Stock Awards shall be reduced by the number of
shares of Stock granted with respect to such Awards. To the extent any shares of
Stock covered by an Award (including Restricted Stock Awards) under the Plan are
not delivered to a Participant or beneficiary for any reason, including because
the Award is forfeited or canceled or because a Stock Option is not exercised
prior to its expiration, then such shares shall not be deemed to have been
delivered for purposes of determining the maximum number of shares of Stock
available for delivery under the Plan. To the extent (i) a Stock Option is
exercised by using an actual or constructive exchange of shares of Stock to pay
the Exercise Price, (ii) shares of Stock are withheld to satisfy withholding
taxes upon exercise or vesting of an Award granted hereunder, or (iii) shares
are withheld to satisfy the exercise price of Stock Options in a net settlement
of Stock Options, then the number of shares of Stock available shall
 
 
6

--------------------------------------------------------------------------------

 
be reduced by the gross number of Stock Options exercised rather than by the net
number of shares of Stock issued.


Section 3.3                         Corporate Transactions. 


(a)           General. In the event any recapitalization, forward or reverse
stock split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or exchange of shares of Stock or other securities, stock dividend
or other special and nonrecurring dividend or distribution (whether in the form
of cash, securities or other property), liquidation, dissolution, or other
similar corporate transaction or event, affects the shares of Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan and/or under any Award granted under the
Plan, then the Committee shall, in an equitable manner, adjust any or all of (i)
the number and kind of securities deemed to be available thereafter for grants
of Stock Options and Restricted Stock Awards in the aggregate to all
Participants and individually to any one Participant, (ii) the number and kind
of securities that may be delivered or deliverable in respect of outstanding
Stock Options and Restricted Stock Awards, and (iii) the Exercise Price of Stock
Options. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Stock Options and
Restricted Stock Awards (including, without limitation, cancellation of Stock
Options and Restricted Stock Awards in exchange for the in-the-money value, if
any, of the vested portion thereof, or substitution or exchange of Stock Options
and Restricted Stock Awards using stock of a successor or other entity) in
recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Company or any parent
or Subsidiary, or the financial statements of the Company or any parent or
Subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles. Unless otherwise determined by the Committee, any such
adjustment to an Award intended to qualify as “performance-based compensation”
shall conform to the requirements of Code Section 162(m) and the regulations
thereunder then in effect.


(b)           Merger in which the Company is Not Surviving Entity. In the event
of any merger, consolidation, or other business reorganization (including, but
not limited to, a Change in Control) in which the Company is not the surviving
entity, unless otherwise determined by the Committee at any time at or after
grant and prior to the consummation of such merger, consolidation or other
business reorganization, any Stock Options granted under the Plan which remain
outstanding shall be converted into Stock Options to purchase voting common
equity securities of the business entity which survives such merger,
consolidation or other business reorganization having substantially the same
terms and conditions as the outstanding Stock Options under this Plan and
reflecting the same economic benefit (as measured by the difference between the
aggregate Exercise Price and the value exchanged for outstanding shares of Stock
in such merger, consolidation or other business reorganization), all as
determined by the Committee prior to the consummation of such merger; provided,
however, that the Committee may, in its sole discretion, at any time prior to
the consummation of such merger, consolidation or other business reorganization,
direct that all, but not less than all, outstanding Stock Options be canceled as
of the effective date of such merger, consolidation or other business
reorganization in exchange for a cash payment per share of Stock equal to the
excess (if any) of the value exchanged for an outstanding share of Stock in such
merger, consolidation or other business reorganization over the Exercise Price
of the Stock Option being canceled.


Section 3.4                      Delivery of Shares.  Delivery of shares of
Stock or other amounts under the Plan shall be subject to the following:


(a)           Compliance with Applicable Laws.  Notwithstanding any other
provision of the Plan, the Company shall have no obligation to deliver any
shares of Stock or make any other distribution of benefits under the Plan unless
such delivery or distribution complies with all applicable laws (including, the
requirements of the Securities Act), and the applicable requirements of any
Exchange.


 
7

--------------------------------------------------------------------------------

 
(b)           Certificates.  To the extent that the Plan provides for the
issuance of shares of Stock, the issuance may be effected on a non-certificated
basis, to the extent not prohibited by the Company's governance documents,
applicable law or the applicable rules of any Exchange.


(c)           Award Payouts. Awards may be paid out in the form of cash, shares
of Stock, or combinations thereof as the Committee shall determine in its sole
and absolute discretion, and with such restrictions as it may impose. The
Committee may, in its sole discretion, determine that upon the exercise of a
Stock Option, make a cash payment to the Participant, in whole or in part, in
lieu of the delivery of shares of Stock. Such cash payment to be paid in lieu of
delivery of shares of Stock shall be equal to the difference between the Fair
Market Value of the shares of Stock on the date of the Stock Option exercise and
the Exercise Price per share of the Stock Option. Such cash payment shall be in
exchange for the cancellation of such Stock Option. Such cash payment shall not
be made in the event that such transaction would result in liability to the
Participant or the Company under Section 16(b) of the Exchange Act and
regulations promulgated thereunder, or subject the Participant to additional tax
liabilities related to such cash payments pursuant to Code Section 409A. The
Committee may, in its sole and absolute discretion, determine that upon a Change
in Control of the Company each outstanding Stock Option shall be cancelled in
exchange for a cash payment equal to the difference between the Fair Market
Value of the shares of Stock on the date of the Stock Option cancellation and
the Exercise Price per share of the Stock Option.


(d)           Other Matters.  In no event shall any shares newly-issued by the
Company be issued for less than the minimum lawful consideration for such shares
or for consideration other than consideration permitted by applicable state law.
In the event that the Committee allows a Participant to exercise a Stock Option
by delivering shares of Stock previously owned by such Participant, any such
shares delivered which were initially acquired by the Participant from the
Company (upon exercise of a stock option or otherwise) must have been owned by
the Participant for at least six months prior to such date of delivery, except
in the case of the net settlement of Stock Options. Shares of Stock used to
satisfy the Exercise Price of a Stock Option shall be valued at their Fair
Market Value on the date of exercise. The Company will not be obligated to
deliver any shares of Stock unless and until it receives full payment of the
Exercise Price and any related tax withholding obligations have been satisfied,
or until any other conditions applicable to exercise or purchase have been
satisfied. No Participant shall have any of the rights of a stockholder of the
Company until shares of Stock are issued upon the exercise of such Stock Options
or the delivery of shares following the vesting of a Restricted Stock Award.
Unless expressly provided otherwise in the applicable Award Agreement, the
Committee may at any time within its sole discretion eliminate or limit a
Participant’s ability to pay the purchase or Exercise Price of any Award by any
method other than a cash payment to the Company.




ARTICLE 4 - CHANGE IN CONTROL


Section 4.1                      Consequence of a Change in Control. Subject to
the provisions of Section 3.3 (relating to the adjustment of shares), and except
as otherwise provided in the Plan or as determined by the Committee and set
forth in the terms of any Award Agreement:


(a)           Upon a Change in Control, all Stock Options then held by the
Participant shall become fully earned and exercisable (subject to the expiration
provisions otherwise applicable to the Stock Option).


(b)           Upon a Change in Control, all Restricted Stock Awards described in
Section 2.1(b) shall be fully earned and vested immediately. Notwithstanding the
above, any Awards the vesting of which are based on satisfaction of
performance-based conditions will be vested as specified in subsection (c)
hereof.


 
8

--------------------------------------------------------------------------------

 
(c)           In the event of a Change in Control, any performance measure
applicable to an Award under the Plan shall be deemed satisfied as of the date
of the Change in Control.


Section 4.2                      Definition of Change in Control.  For purposes
of the Plan, unless otherwise provided in an Award Agreement, a “Change in
Control” shall be deemed to have occurred upon the earliest to occur of the
following:


(a)           Merger.  The Company or the Bank merges into or consolidates with
another entity, or merges another bank or corporation into the Company or the
Bank, and as a result, less than a majority of the combined voting power of the
resulting corporation immediately after the merger or consolidation is held by
persons who were stockholders of the Company or the Bank immediately before the
merger or consolidation;


(b)           Acquisition of Significant Share Ownership. A person or persons
acting in concert has or have become the beneficial owner of 25% or more of a
class of the Company’s or the Bank’s Voting Securities; provided, however, this
clause (b) shall not apply to beneficial ownership of the Company’s or the
Bank’s voting shares held in a fiduciary capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
Voting Securities;


(c)           Change in Board Composition.  During any period of two consecutive
years, individuals who constitute the Company’s or the Bank’s Board of Directors
at the beginning of the two-year period cease for any reason to constitute at
least a majority of the Company’s or the Bank’s Board of Directors; provided,
however, that for purposes of this clause (c), each director who is first
elected by the board (or first nominated by the board for election by the
stockholders) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period shall be deemed to have also
been a director at the beginning of such period; or


(d)           Sale of Assets.  The Company or the Bank sells to a third party
all or substantially all of its assets.


Notwithstanding the foregoing, in the event that an Award constitutes Deferred
Compensation, and the settlement of, or distribution of benefits under, such
Award is to be triggered solely by a Change in Control, then with respect to
such Award, a Change in Control shall be defined as required under Code Section
409A, as in effect at the time of such transaction.




ARTICLE 5 – COMMITTEE


Section 5.1                      Administration. The Plan shall be administered
by the Board or the members of the Compensation Committee of the Company who are
Disinterested Board Members. If the Committee consists of fewer than three
Disinterested Board Members, then the Board shall appoint to the Committee such
additional Disinterested Board Members as shall be necessary to provide for a
Committee consisting of at least three Disinterested Board Members. Any members
of the Committee who do not qualify as Disinterested Board Members shall abstain
from participating in any discussion or decision to make or administer Awards
that are made to Participants who at the time of consideration for such Award:
(i) are persons subject to the short-swing profit rules of Section 16 of the
Exchange Act, or (ii) are reasonably anticipated to be Covered Employees during
the term of the Award.  The Board or members of the Board who are eligible to
serve on the Compensation Committee of the Company in accordance with the
corporate governance statutes or rules or listing requirements imposed by any
Exchange on which the Company lists, has listed or seeks to list its securities
may, in its discretion, take any action and exercise any power, privilege or
discretion conferred on the Committee under the Plan with the same force and
 
 
9

--------------------------------------------------------------------------------

 
effect under the Plan as if done or exercised by the
Committee.   Notwithstanding the foregoing, action taken by the Committee at
such time that the Committee's composition shall not be in conformity with the
provisions of this Section or the requirements under Section 162(m) of the Code
shall not disqualify the validity of such actions taken.


Section 5.2                      Powers of Committee.  The administration of the
Plan by the Committee shall be subject to the following:


(a)           The Committee will have the authority and discretion to select
from among the Company’s and its Subsidiaries’ Directors, Employees and Advisory
Directors, those persons who shall receive Awards, to determine the time or
times of receipt, to determine the types of Awards and the number of shares
covered by the Awards, to establish the terms, conditions, performance criteria,
if any, restrictions (including without limitation, provisions relating to
non-competition, non-solicitation and confidentiality), and other provisions of
such Awards (subject to the restrictions imposed by Article 6) to cancel or
suspend Awards and to reduce, eliminate or accelerate any restrictions or
vesting requirements applicable to an Award at any time after the grant of the
Award.


(b)           The Committee will have the authority and discretion to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make all other determinations that may be necessary or
advisable for the administration of the Plan.


(c)           The Committee will have the authority to define terms not
otherwise defined herein.


(d)           Any interpretation of the Plan by the Committee and any decision
made by it under the Plan is final and binding on all persons.


(e)           In controlling and managing the operation and administration of
the Plan, the Committee shall take action in a manner that conforms to the
charter and bylaws of the Company and applicable corporate law.


Section 5.3                      Delegation by Committee.  Except to the extent
prohibited by applicable law, the applicable rules of any Exchange upon which
the Company lists its shares or the Plan, or as necessary to comply with the
exemptive provisions of Rule 16b-3 promulgated under the Exchange Act or Code
Section 162(m), to the extent deemed by the Committee to be desirable to comply
with such exemptive provisions, the Committee may allocate all or any portion of
its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons selected by it, including: (a) delegating to a committee of one or more
members of the Board who are not “outside directors” within the meaning of Code
Section 162(m), the authority to grant Awards under the Plan to eligible persons
who are not persons with respect to whom the Company wishes to comply with Code
Section 162(m); (b) delegating to a committee of one or more members of the
Board who are not “non-employee directors,” within the meaning of Rule 16b-3,
the authority to grant Awards under the Plan to eligible persons who are not
then subject to Section 16 of the Exchange Act; and/or (c) delegating to a
committee of one or member members of the Board who would be eligible to serve
on the Compensation Committee of the Company pursuant to listing requirements
imposed by any Exchange on which the Company lists, has listed or seeks to list
its securities, the authority to grant awards under the Plan.  The acts of such
delegates shall be treated hereunder as acts of the Committee and such delegates
shall report regularly to the Committee regarding the delegated duties and
responsibilities and any Awards so granted. Any such allocation or delegation
may be revoked by the Committee at any time.


Section 5.4                      Information to be Furnished to Committee.  As
may be permitted by applicable law, the Company and its Subsidiaries shall
furnish the Committee with such data and information as it determines may be
required for it to discharge its duties.  The records of the Company
 
 
10

--------------------------------------------------------------------------------

 
and its Subsidiaries as to a Participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined by the Committee to be manifestly incorrect. 
Subject to applicable law, Participants and other persons entitled to benefits
under the Plan must furnish the Committee such evidence, data or information as
the Committee considers desirable to carry out the terms of the Plan.


Section 5.5                      Committee Action. The Committee shall hold such
meetings, and may make such administrative rules and regulations, as it may deem
proper. A majority of the members of the Committee shall constitute a quorum,
and the action of a majority of the members of the Committee present at a
meeting at which a quorum is present, as well as actions taken pursuant to the
unanimous written consent of all of the members of the Committee without holding
a meeting, shall be deemed to be actions of the Committee. Subject to Section
5.1, all actions of the Committee shall be final and conclusive and shall be
binding upon the Company, Participants and all other interested parties. Any
person dealing with the Committee shall be fully protected in relying upon any
written notice, instruction, direction or other communication signed by a member
of the Committee or by a representative of the Committee authorized to sign the
same in its behalf.




ARTICLE 6 - AMENDMENT AND TERMINATION


Section 6.1                      General.  The Board may, as permitted by law,
at any time, amend or terminate the Plan, and may amend any Award Agreement,
provided that no amendment or termination (except as provided in Section 2.6,
Section 3.3 and Section 6.2) may cause the re-pricing of a Stock Option or, in
the absence of written consent to the change by the affected Participant (or, if
the Participant is not then living, the affected beneficiary), adversely impair
the rights of any Participant or beneficiary under any Award granted under the
Plan prior to the date such amendment is adopted by the Board; provided,
however, that, no amendment may (a) materially increase the benefits accruing to
Participants under the Plan, (b) materially increase the aggregate number of
securities which may be issued under the Plan, other than pursuant to Section
3.3, or (c) materially modify the requirements for participation in the Plan,
unless the amendment under (a), (b) or (c) above is approved by a vote of the
Company’s stockholders.


Section 6.2                      Amendment to Conform to Law and Accounting
Changes.  Notwithstanding any provision in this Plan or any Award Agreement to
the contrary, the Committee may amend the Plan or any Award Agreement, to take
effect retroactively or otherwise, as deemed necessary or advisable for the
purpose of (i) conforming the Plan or the Award Agreement to any present or
future law relating to plans of this or similar nature (including, but not
limited to, Code Section 409A), or (ii) avoiding an accounting treatment
resulting from an accounting pronouncement or interpretation thereof issued by
the Securities and Exchange Commission or Financial Accounting Standards Board
subsequent to the adoption of the Plan or the making of the Award affected
thereby, which, in the sole discretion of the Committee, may materially and
adversely affect the financial condition or results of operations of the
Company. By accepting an Award under this Plan, each Participant agrees and
consents to any amendment made pursuant to this Section 6.2 or Section 2.6 to
any Award granted under the Plan without further consideration or action.


ARTICLE 7 - GENERAL TERMS


Section 7.1                      No Implied Rights.


(a)           No Rights to Specific Assets.  Neither a Participant nor any other
person shall by reason of participation in the Plan acquire any right in or
title to any assets, funds or property of the Company or any Subsidiary
whatsoever, including any specific funds, assets, or other property which the
Company or any Subsidiary, in its sole discretion, may set aside in anticipation
of a liability under the Plan.  A
 
 
11

--------------------------------------------------------------------------------

 
Participant shall have only a contractual right to the shares of Stock or
amounts, if any, payable or distributable under the Plan, unsecured by any
assets of the Company or any Subsidiary, and nothing contained in the Plan shall
constitute a guarantee that the assets of the Company or any Subsidiary shall be
sufficient to pay any benefits to any person.


(b)           No Contractual Right to Employment or Future Awards.  The Plan
does not constitute a contract of employment, and selection as a Participant
will not give any participating Employee the right to be retained in the employ
of the Company or any Subsidiary or any right or claim to any benefit under the
Plan, unless such right or claim has specifically accrued under the terms of the
Plan.  No individual shall have the right to be selected to receive an Award
under the Plan, or, having been so selected, to receive a future Award under the
Plan.


(c)           No Rights as a Stockholder.  Except as otherwise provided in the
Plan, no Award under the Plan shall confer upon the holder thereof any rights as
a stockholder of the Company prior to the date on which the individual fulfills
all conditions for receipt of such rights.


(d)           Compliance with Law. Shares of Stock shall not be issued with
respect to any Award granted under the Plan unless the issuance and delivery of
such shares shall comply with all relevant provisions of applicable law,
including, without limitation, the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, any applicable state securities laws and
the requirements of any Exchange upon which the shares may then be listed.The
inability of the Company to obtain any necessary authorizations, approvals or
letters of non-objection from any regulatory body or authority deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any shares
of Stock issuable hereunder shall relieve the Company of any liability with
respect to the non-issuance or sale of such shares. As a condition to the
exercise of any Stock Option or the delivery of shares of Stock in accordance
with an Award, the Company may require the person exercising the Stock Option or
receiving delivery of the shares of Stock to make such representations and
warranties as may be necessary to assure the availability of an exemption from
the registration requirements of federal or state securities law.


Section 7.2                      Restrictions on Transferability.  Except as
otherwise so provided by the Committee, ISOs under the Plan are not transferable
except (i) as designated by the Participant by will or by the laws of descent
and distribution, (ii) to a trust established by the Participant, if under Code
Section 671 and applicable state law, the Participant is considered the sole
beneficial owner of the Stock Option while held in trust, or (iii) between
spouses incident to a divorce or pursuant to a domestic relations order,
provided, however, in the case of a transfer within the meaning of this Section
7.2(iii), the Stock Option shall not qualify as an ISO as of the day of such
transfer. The Committee shall have the discretion to permit the transfer of
Stock Options (other than ISOs) under the Plan if it determines that the
transfer or assignment is for valid estate planning purposes and is permitted
under the Code and Rule 16b-3 of the Exchange Act; provided, however, that such
transfers shall be limited to Immediate Family Members of Participants, trusts
and partnerships established for the primary benefit of such family members or
to charitable organizations, and; provided, further, that such transfers are not
made for consideration to the Participant.


Restricted Stock Awards shall not be transferable prior to the time that such
Awards vest to the Participant unless provided for in accordance with a
qualified domestic relations order.


Section 7.3                      Designation of Beneficiaries.  A Participant
hereunder may file with the Company a written designation of a beneficiary or
beneficiaries under this Plan and may from time to time revoke or amend any such
designation (“Beneficiary Designation”). Any designation of beneficiary under
this Plan shall be controlling over any other disposition, testamentary or
otherwise (unless such disposition is pursuant to a qualified domestic relations
order); provided, however, that if the Committee is in doubt as to the
entitlement of any such beneficiary to any Award, the Committee may determine to
 
 
12

--------------------------------------------------------------------------------

 
recognize only the legal representative of the Participant, in which case the
Company, the Committee and the members thereof shall not be under any further
liability to anyone.


Section 7.4                      Non-Exclusivity.  Neither the adoption of this
Plan by the Board nor the submission of the Plan to the stockholders of the
Company for approval shall be construed as creating any limitations on the power
of the Board or the Committee to adopt such other incentive arrangements as
either may deem desirable, including, without limitation, the granting of
Restricted Stock Awards or Stock Options otherwise than under the Plan or an
arrangement that is or is not intended to qualify under Code Section 162(m), and
such arrangements may be either generally applicable or applicable only in
specific cases.


Section 7.5                      Award Agreement.  Each Award granted under the
Plan shall be evidenced by an Award Agreement signed by an authorized
representative of the Company and the Participant. A copy of the Award
Agreement, in any medium chosen by the Committee, shall be provided (or made
available electronically) to the Participant.


Section 7.6                      Form and Time of Elections.  Unless otherwise
specified herein, each election required or permitted to be made by any
Participant or other person entitled to benefits under the Plan, and any
permitted modification or revocation thereof, shall be filed with the Company at
such times, in such form, and subject to such restrictions and limitations, not
inconsistent with the terms of the Plan, as the Committee shall require.


Section 7.7                      Evidence.  Evidence required of anyone under
the Plan may be by certificate, affidavit, document or other information upon
which the person is acting considers pertinent and reliable, and signed, made or
presented by the proper party or parties.


Section 7.8                      Tax Withholding and Tax Matters. 


(a)           Where a Participant is entitled to receive shares of Stock upon
the vesting or exercise of an Award, the Company shall have the right to require
such Participant to pay to the Company the amount of any tax that the Company is
required to withhold with respect to such vesting or exercise, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of shares of
Stock to cover the minimum amount required to be withheld. To the extent
determined by the Committee and specified in an Award Agreement, a Participant
may be provided the opportunity to direct the Company to satisfy the minimum
required federal, state and local tax withholding by: (i) with respect to a
Stock Option settled in stock, reducing the number of shares of Stock subject to
the Stock Option (without issuance of such shares of Stock to the Stock Option
holder) by a number equal to the quotient of (a) the total minimum amount of
required tax withholding divided by (b) the excess of the Fair Market Value of a
share of Stock on the exercise date over the Exercise Price per share of Stock;
and (ii) with respect to a Restricted Stock Award, withholding a number of
shares (based on the Fair Market Value on the vesting date) otherwise vesting
that would satisfy the minimum amount of required tax withholding; provided that
in each case  there are no adverse accounting consequences to the Company (with
a requirement to have liability classification of an award under Financial
Accounting Standards Board Accounting Standards Codification (ASC) Topic 718
being deemed  an adverse consequence).


(b)           Notice of Section 83(b) Election.  In the event a Participant
makes an election under Code Section 83(b) in connection with an Award, the
Participant shall notify the Company in writing of such election within ten (10)
days of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.


 
13

--------------------------------------------------------------------------------

 
(c)           Notice of Disqualifying Disposition.  If any Participant shall
make a disposition of Stock delivered pursuant to the exercise of an ISO under
the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company in
writing of such disposition within ten (10) days thereof.


(d)           Section 409A Compliance. To the extent that any Award is
determined to constitute “nonqualified deferred compensation” within the meaning
of Code Section 409A (a “409A Award”), the Award shall be subject to such
additional rules and requirements as specified by the Committee from time to
time in order to comply with Code Section 409A. In this regard, if any amount
under a 409A Award is payable upon a “separation from service” (within the
meaning of Code Section 409A) to a Participant who is then considered a
“specified employee” (within the meaning of Code Section 409A), then no such
payment shall be made prior to the date that is the earlier of (i) six months
and one day after the Participant’s separation from service, or (ii) the
Participant’s death, but only to the extent such delay is necessary to prevent
such payment from being subject to interest, penalties and/or additional tax
imposed pursuant to Code Section 409A. Further, the settlement of any such 409A
Award may not be accelerated except to the extent permitted by Code
Section 409A. To the extent that an Award is deemed to constitute a 409A Award,
and for which payment with respect to the Award or acceleration of such Award
being deemed earned and exercisable or non-forfeitable is determined solely by
reference to whether a Change in Control has occurred, the term “Change in
Control” means (for purposes of determining whether a payment is due or
acceleration exists) the first to occur of a “change in the ownership of the
Company,” a “change in the effective control of the Company” or a “change in the
ownership of a substantial portion of the Company’s assets,” as those phrases
are determined under Code Section 409A and the regulations promulgated
thereunder, as in effect at the time of such Change in Control transaction.


(e)           Deductibility of Compensation.  The Committee, in its discretion,
shall have the authority to grant Stock Options that satisfy the requirements
for deductibility for compensation in excess of $1 million in accordance with
Code Section 162(m) as well as to grant Stock Options and Restricted Stock
Awards that may not satisfy the requirements for deductibility for compensation
in excess of $1 million in accordance with Code Section 162(m).


Section 7.9                      Action by Company or Subsidiary.  Any action
required or permitted to be taken by the Company or any Subsidiary shall be by
resolution of its board of directors, or by action of one or more members of the
Board (including a committee of the Board) who are duly authorized to act for
the Board, or (except to the extent prohibited by applicable law or applicable
rules of any Exchange on which the Company lists its securities) by a duly
authorized officer of the Company or such Subsidiary.


Section 7.10                      Successors.  All obligations of the Company
under the Plan shall be binding upon and inure to the benefit of any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business, stock, and/or assets of the Company.


Section 7.11                      Indemnification.  To the fullest extent
permitted by law and the Company’s governing documents, each person who is or
shall have been a member of the Committee, or of the Board, or an officer of the
Company to whom authority was delegated in accordance with Section 5.3, or an
Employee of the Company, shall be indemnified and held harmless by the Company
against and from any loss (including amounts paid in settlement), cost,
liability or expense (including reasonable attorneys’ fees) that may be imposed
upon or reasonably incurred by him or her in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she
 
 
14

--------------------------------------------------------------------------------

 
 
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf, unless such loss, cost, liability, or expense is a result of his or her
own willful misconduct or gross negligence, or except as expressly provided by
statute or regulation. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.


Section 7.12                      No Fractional Shares; Minimum Issuances. 
Unless otherwise permitted by the Committee, no fractional shares of Stock shall
be issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated by rounding down. No fewer than 100 shares
of Stock may be purchased on exercise of any Stock Option unless the total
number purchased or exercised is the total number at the time available for
purchase or exercise by the Participant.


Section 7.13                      Governing Law.  The Plan, all Awards granted
hereunder, and all actions taken in connection herewith shall be governed by and
construed in accordance with the laws of the State of New Jersey without
reference to principles of conflict of laws, except as superseded by applicable
federal law. The federal and state courts located in the State of New Jersey
within thirty miles of the Company's principal office, shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan. By accepting any award under this Plan, each Participant and
any other person claiming any rights under the Plan agrees to submit himself or
herself and any legal action that the Participant brings under the Plan, to the
sole jurisdiction of such courts for the adjudication and resolution of any such
disputes.


Section 7.14                      Benefits Under Other Plans.  Except as
otherwise provided by the Committee or as set forth in a Qualified Retirement
Plan, Awards to a Participant (including the grant and the receipt of benefits)
under the Plan shall be disregarded for purposes of determining the
Participant’s benefits under, or contributions to, any Qualified Retirement
Plan, non-qualified plan and any other benefit plans maintained by the
Participant’s employer. The term “Qualified Retirement Plan” means any plan of
the Company or a Subsidiary that is intended to be qualified under Code Section
401(a).


Section 7.15                      Validity.  If any provision of this Plan is
determined to be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Plan shall be
construed and enforced as if such illegal or invalid provision has never been
included herein.


Section 7.16                      Notice.  Unless otherwise provided in an Award
Agreement, all written notices and all other written communications to the
Company provided for in the Plan or in any Award Agreement, shall be delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid (provided that international mail shall be sent via overnight or
two-day delivery), or sent by facsimile, email or prepaid overnight courier to
the Company at its principal executive office. Such notices, demands, claims and
other communications shall be deemed given:


(a)           in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;


(b)           in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or


(c)           in the case of facsimile or email, the date upon which the
transmitting party received confirmation of receipt; provided, however, that in
no event shall any such communications be deemed to be given later than the date
they are actually received, provided they are actually received.  In the event a
 
 
15

--------------------------------------------------------------------------------

 
communication is not received, it shall only be deemed received upon the showing
of an original of the applicable receipt, registration or confirmation from the
applicable delivery service. Communications that are to be delivered by U.S.
mail or by overnight service to the Company shall be directed to the attention
of the Company’s Corporate Secretary.


Section 7.17                      Forfeiture Events.


(a)           The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture or recoupment upon the occurrence
of certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events include, but are not limited to,
termination of employment for cause, termination of the Participant’s provisions
of Services to the Company or any Subsidiary, violation of material Company or
Subsidiary policies, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct of the
Participant that is detrimental to the business or reputation of the Company or
any Subsidiary.


(b)           If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the federal securities laws, any
Participant who is subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002 shall reimburse the Company for the amount of any
payment in settlement of an Award earned or accrued during the twelve month
period following the first public issuance or filing with the SEC (whichever
first occurred) of the financial document embodying such financial reporting
requirement.


In addition, Awards granted hereunder are subject to any clawback or recoupment
policy adopted by the Board from time to time.


Section 7.18                      Regulatory Requirements.  The grant and
settlement of Awards under this Plan shall be conditioned upon and subject to
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
1828(k), and the rules and regulations promulgated thereunder.


Section 7.19                      Stockholder Approval.  Stockholder approval of
such Plan shall be determined by an affirmative vote of a majority of the votes
cast on the matter at a meeting of stockholders of the Company within one year
of the date of adoption of the Plan by the Board of Directors of the
Company.  Any material amendment to the Plan deemed to require an approval vote
of stockholders shall be approved by an affirmative vote of a majority of the
votes cast on the matter at a meeting of stockholders of the Company.


Section 7.20                      Section 16 of Exchange Act.  It is the intent
of the Company that the Awards and transactions permitted by Awards be
interpreted in a manner that, in the case of Participants who are or may be
subject to Section 16 of the Exchange Act, qualify, to the maximum extent
compatible with the express terms of the Award, for exemption from matching
liability under Rule 16b-3 promulgated under the Exchange Act. Notwithstanding
the foregoing, the Company shall have no liability to any Participant for
Section 16 consequences of Awards or events affecting Awards if an Award or
event does not so qualify.




ARTICLE 8 - DEFINED TERMS; CONSTRUCTION


Section 8.1                      In addition to the other definitions contained
herein, unless otherwise specifically provided in an Award Agreement, the
following definitions shall apply:


 
16

--------------------------------------------------------------------------------

 
“10% Stockholder” means an individual who, at the time of grant, owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company in accordance with Code Section 422.


“Advisory Director” means an individual designated by the Board of Directors of
the Company as a member of an advisory board established by the Company or any
Subsidiary or an individual serving the Company or the Bank as a director
emeritus, advisory director or in a similar capacity.


“Award” means any Stock Option, Restricted Stock Award or any or all of them, or
any other right or interest relating to stock or cash, granted to a Participant
under the Plan.


“Award Agreement” means the document (in whatever medium prescribed by the
Committee) which evidences the terms and conditions of an Award under the Plan.
Such document is referred to as an agreement, regardless of whether a
Participant’s signature is required.


“Board” means the Board of Directors of the Company.


“Cause” or “Termination for Cause” means:  (i)  If the Participant is subject to
a written employment agreement (or other similar written agreement) with the
Company or a Subsidiary that provides a definition of termination for “Cause,”
then, for purposes of this Plan, the term “Cause” shall have meaning set forth
in such agreement, and (ii)  In the absence of such a definition, “Cause” means
(i) the conviction of the Participant of a felony or of any lesser criminal
offense involving moral turpitude; (ii) the willful commission by the
Participant of a criminal or other act that, in the judgment of the Board, will
likely cause substantial economic damage to the Company or any Subsidiary or
substantial injury to the business reputation of the Company or any Subsidiary;
(iii) the commission by the Participant of an act of fraud in the performance of
his duties on behalf of the Company or any Subsidiary; (iv) the continuing
willful failure of the Participant to perform his duties to the Company or any
Subsidiary (other than any such failure resulting from the Participant’s
incapacity due to physical or mental illness) after written notice thereof; or
(v) an order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Participant’s Service with the
Company.


“Change in Control” has the meaning ascribed to it in Section 4.2.


“Code” means the Internal Revenue Code of 1986, as amended, and any rules,
regulations and guidance promulgated thereunder, as modified from time to time.


“Code Section 409A” means the provisions of Section 409A of the Code and any
rules, regulations and guidance promulgated thereunder, as modified from time to
time.


“Committee” means the Board or the Committee acting under Article 5.


“Covered Employee” has the meaning given the term in Code Section 162(m), and
shall also include any other Employee who may become a Covered Employee before
an Award vests, as the Committee may determine in its sole discretion.


“Director” means a member of the Board of Directors of the Company or a
Subsidiary, or any successors thereto from time to time.


“Disability” or “Disabled” means:  (i) with respect to Incentive Stock Options,
the “permanent and total disability” of the Employee as such term is defined at
Section 22(e)(3) of the Code; and (ii) with respect to other Awards, a condition
of incapacity of a Participant which renders that person unable to engage in the
performance of his or her duties by reason of any medically determinable
physical or
 
 
17

--------------------------------------------------------------------------------

 
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.  In either case, except to the extent prohibited under Code Section
409A, if applicable, the Committee shall have discretion to determine if a
termination due to Disability has occurred.


“Disinterested Board Member” means a member of the Board who: (a) is not a
current Employee of the Company or a Subsidiary; (b) is not a former employee of
the Company or a Subsidiary who receives compensation for prior Services (other
than benefits under a tax-qualified retirement plan) during the taxable year;
(c) has not been an officer of the Company or a Subsidiary; (d) does not receive
remuneration from the Company or a Subsidiary, either directly or indirectly, in
any capacity other than as a Director except in an amount for which disclosure
would not be required pursuant to Item 404 of SEC Regulation S-K in accordance
with the proxy solicitation rules of the SEC, as amended or any successor
provision thereto; and (e) does not possess an interest in any other
transaction, and is not engaged in a business relationship for which disclosure
would be required pursuant to Item 404(a) of SEC Regulation S-K under the proxy
solicitation rules of the SEC, as amended or any successor provision thereto. A
Disinterested Board Member must be eligible to serve on the Company’s
Compensation Committee as required by any Exchange on which the Company lists
its securities, if applicable. The term Disinterested Board Member shall be
interpreted in such manner as shall be necessary to conform to the requirements
of section 162(m) of the Code, Rule 16b-3 promulgated under the Exchange Act and
the corporate governance standards imposed on compensation committees under the
listing requirements imposed by any Exchange on which the Company lists or seeks
to list its securities.


“Employee” means any person employed by the Company or any Subsidiary. Directors
who are also employed by the Company or a Subsidiary shall be considered
Employees under the Plan.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Exchange” means any national securities exchange on which the Stock may from
time-to-time be listed or traded.


“Exercise Price” means the purchase price of the Stock established with respect
to a Stock Option pursuant to Section 2.2.


“Fair Market Value” on any date, means (i) if the Stock is listed on an
Exchange, the closing sales price on such Exchange or over such system on such
date (and without regard to after-hours trading activity) or, in the absence of
reported sales on such date, the closing sales price on the  preceding date on
which sales were reported, or (ii) if the Stock is not listed on a securities
exchange, “Fair Market Value” shall mean a price determined by the Committee in
good faith on the basis of objective criteria, and in accordance with Code
Sections 409A and 422, if applicable.
 
“Immediate Family Member” means with respect to any Participant: (a) any of the
Participant’s children, stepchildren, grandchildren, parents, stepparents,
grandparents, spouses, former spouses, siblings, nieces, nephews,
mothers-in-law, fathers-in-law, sons-in-law, daughters-in-law, brothers-in-law
or sisters-in-law, including relationships created by adoption; (b) any natural
person sharing the Participant’s household (other than as a tenant or employee,
directly or indirectly, of the Participant); (c) a trust in which any
combination of the Participant and persons described in section (a) and (b)
above own more than 50% of the beneficial interests; (d) a foundation in which
any combination of the Participant and persons described in sections (a) and (b)
above control management of the assets; or (e) any other corporation,
partnership, limited liability company or other entity in which any combination
of the Participant and persons described in sections (a) and (b) above control
more than 50% of the voting interests.


 
18

--------------------------------------------------------------------------------

 
“ISO” has the meaning ascribed to it in Section 2.1(a).


“Non-Qualified Stock Option” means the right to purchase shares of Stock that is
either (i) granted to a Participant who is not an Employee, or (ii) granted to
an Employee and either is not designated by the Committee to be an ISO or does
not satisfy the requirements of Section 422 of the Code.


“Outside Director” means any member of the Board who is not also at that time an
Employee.


“Participant” means any individual who has received, and currently holds, an
outstanding Award under the Plan.


“Restricted Stock” or “Restricted Stock Award” has the meaning ascribed to it in
Section 2.3. 


“Retirement” means, unless otherwise specified in an Award Agreement,
termination from employment as an Employee on or after the attainment of age 65,
or Termination of Service as a Director on or after the attainment of age 70,
and in each case having completed not less than ten years of employment or
service; provided, however, that unless otherwise specified in an Award
Agreement, an Employee who is also a Director shall not be deemed to have
terminated due to Retirement for purposes of vesting of Awards and the exercise
of Stock Options until both Service as an Employee and Service as a Director has
ceased. A Outside Director will be deemed to have terminated due to Retirement
for purposes of vesting of Awards and the exercise of Stock Options only if the
Outside Director has terminated Service on the Board(s) of Directors of the
Company and any Subsidiary or affiliate in accordance with applicable Company
policy, following the provision of written notice to such Board(s) of Directors
of the Outside Director’s intention to retire.  An Outside Director who
continues in Service as an Advisory Director shall be deemed to be in the
Service of the Company or a Subsidiary for purposes of vesting of Awards and
exercise of Stock Options.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended from time to time.


“Service” means continuous service as an Employee, service provider, or Outside
Director of the Company or a Subsidiary, as the case may be, and shall include
service as a director emeritus or advisory director.  Service shall not be
deemed interrupted in the case of sick leave, military leave or any other
absence approved by the Company or a Subsidiary, in the case of transferees
between payroll locations or between the Company, a Subsidiary or a successor.


“Stock” means the common stock of the Company, $0.10 par value per share.


“Stock Option” means an ISO or a Non-Qualified Stock Option.


“Subsidiary” means any corporation, affiliate, bank or other entity which would
be a subsidiary corporation with respect to the Company as defined in Code
Section 424(f) and, other than with respect to an ISO, shall also mean any
partnership or joint venture in which the Company and/or other Subsidiary owns
more than 50% of the capital or profits interests.


“Termination of Service” means the first day occurring on or after a grant date
on which the Participant ceases to be an Employee or Director (including an
Advisory Directory) of the Company or any Subsidiary, regardless of the reason
for such cessation, subject to the following:


 
19

--------------------------------------------------------------------------------

 
(I)           The Participant’s cessation as an Employee shall not be deemed to
occur by reason of the transfer of the Participant between the Company and a
Subsidiary or between two Subsidiaries.


(II)           The Participant’s cessation as an Employee shall not be deemed to
occur by reason of the Participant’s being on a bona fide leave of absence from
the Company or a Subsidiary approved by the Company or Subsidiary otherwise
receiving the Participant’s Services, provided such leave of absence does not
exceed six months, or if longer, so long as the Employee retains a right to
reemployment with the Company or Subsidiary under an applicable statute or by
contract. For these purposes, a leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform Services for the Company or Subsidiary. If the period of leave
exceeds six months and the Employee does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following such six-month
period. For purposes of this sub-section (II), to the extent applicable, an
Employee’s leave of absence shall be interpreted by the Committee in a manner
consistent with Treasury Regulation Section 1.409A-1(h)(1).


(III)           If, as a result of a sale or other transaction, the Subsidiary
for whom Participant is employed (or to whom the Participant is providing
Services) ceases to be a Subsidiary, and the Participant is not, following the
transaction, an Employee of the Company or an entity that is then a Subsidiary,
then the occurrence of such transaction shall be treated as the Participant’s
Termination of Service caused by the Participant being discharged by the entity
for whom the Participant is employed or to whom the Participant is providing
Services.


(IV)           Except to the extent Section 409A of the Code may be applicable
to an Award, and subject to the foregoing paragraphs of this sub-section, the
Committee shall have discretion to determine if a Termination of Service has
occurred and the date on which it occurred. In the event that any Award under
the Plan constitutes Deferred Compensation (as defined in Section 2.6 hereof),
the term Termination of Service shall be interpreted by the Committee in a
manner consistent with the definition of “Separation from Service” as defined
under Code Section 409A and under Treasury Regulation Section 1.409A-1(h)(ii).
For purposes of this Plan, a “Separation from Service” shall have occurred if
the Company, the Bank and Participant reasonably anticipate that no further
Services will be performed by the Participant after the date of the Termination
of Service (whether as an employee or as an independent contractor) or the level
of further Services performed will be less than 50% of the average level of bona
fide Services in the 36 months immediately preceding the Termination of Service.
If a Participant is a “Specified Employee,” as defined in Code Section 409A and
any payment to be made hereunder shall be determined to be subject to Code
Section 409A, then if required by Code Section 409A, such payment or a portion
of such payment (to the minimum extent possible) shall be delayed and shall be
paid on the first day of the seventh month following Participant’s Separation
from Service.


(V)           With respect to a Participant who is a Director, cessation as a
Director will not be deemed to have occurred if the Participant continues as a
director emeritus or Advisory Director.  With respect to a Participant who is
both an Employee and a Director, termination of employment as an Employee shall
not constitute a Termination of Service for purposes of the Plan so long as the
Participant continues to provide Service as an Outside Director or director
emeritus or Advisory Director.


“Voting Securities” means any securities which ordinarily possess the power to
vote in the election of directors without the happening of any pre-condition or
contingency.


Section 8.2                      In this Plan, unless otherwise stated or the
context otherwise requires, the following uses apply:


 
20

--------------------------------------------------------------------------------

 
(a)           actions permitted under this Plan may be taken at any time and
from time to time in the actor’s reasonable discretion;


(b)           references to a statute shall refer to the statute and any
successor statute, and to all regulations promulgated under or implementing the
statute or its successor, as in effect at the relevant time;


(c)           in computing periods from a specified date to a later specified
date, the words “from” and “commencing on” (and the like) mean “from and
including,” and the words “to,” “until” and “ending on” (and the like) mean “to,
but excluding”;


(d)           references to a governmental or quasi-governmental agency,
authority or instrumentality shall also refer to a regulatory body that succeeds
to the functions of the agency, authority or instrumentality;


(e)           indications of time of day mean Eastern time;


(f)           “including” means “including, but not limited to”;


(g)           all references to sections, schedules and exhibits are to
sections, schedules and exhibits in or to this Plan unless otherwise specified;


(h)           all words used in this Plan will be construed to be of such gender
or number as the circumstances and context require;


(i)           the captions and headings of articles, sections, schedules and
exhibits appearing in or attached to this Plan have been inserted solely for
convenience of reference and shall not be considered a part of this Plan nor
shall any of them affect the meaning or interpretation of this Plan or any of
its provisions;


(j)           any reference to a document or set of documents in this Plan, and
the rights and obligations of the parties under any such documents, shall mean
such document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and


(k)           all accounting terms not specifically defined herein shall be
construed in accordance with the United States Generally Accepted Accounting
Principles.

 
21 

--------------------------------------------------------------------------------